Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 1 of 51




                                                                   EXHIBIT A
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 2 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 3 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 4 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 5 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 6 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 7 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 8 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 9 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 10 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 11 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 12 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 13 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 14 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 15 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 16 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 17 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 18 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 19 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 20 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 21 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 22 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 23 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 24 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 25 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 26 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 27 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 28 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 29 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 30 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 31 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 32 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 33 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 34 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 35 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 36 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 37 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 38 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 39 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 40 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 41 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 42 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 43 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 44 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 45 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 46 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 47 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 48 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 49 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 50 of 51
Case 0:21-cv-61416-RAR Document 1-1 Entered on FLSD Docket 07/09/2021 Page 51 of 51
